LAS VEGAS RAILWAY EXPRESS, INC. 6650 Via Austi Parkway, Suite # 170 Las Vegas, Nevada 89119-3550 702 583-6715 December 13, 2010 United States Securities and Exchange Commission Washington, D.C. 20549 Att: Ms. Babette Cooper Re: Las Vegas Railway Express, Inc. File No. 333-144973 Item 4.02 Form 8-K Form 10-K for fiscal year ended March 31, 2010 Form 10-Q for fiscal quarter ended June 30, 2010 and September 30, 2010 Dear Ms. Cooper, The subject matter related to your letter dated November 19, 2010 is still being reviewed by our auditors and we would like to request a further extension to December 16, 2010.The auditors are also working on your letter dated May 21, 2010 and would like to request an extension to December 20, 1010 to properly provide the required answers to your letters. Once again, as stated previously, we believe that this request is due to extraordinary circumstances that should not occur in the future. Thank you for your prompt attention. Sincerely, /s/ Michael A. Barron Michael A. Barron CEO cc: John Zilliken, CFO File
